Citation Nr: 1343156	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.

In July 2012, the Board denied the Veteran's claims of entitlement to service connection for hearing loss, tinnitus, and a lumbar spine disorder.  The Board also determined that the Veteran's July 2006 initial claim of entitlement to service connection for a "back condition" should have been construed as two separate claims, one for a lumbar spine disorder and the other for a cervical spine disorder.  Because the Veteran perfected an appeal as to both issues, the Board found that the service connection claim for the cervical spine disorder was within the Board's jurisdiction.  Nevertheless, the case was remanded to schedule the Veteran for a Board hearing as to this remaining issue.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of the hearing is of record.  The Board remanded the case for further development in June 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the corresponding Virtual VA electronic claims file does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript noted above.


FINDINGS OF FACT

1.  A cervical spine disorder was not noted on the Veteran's September 1970 induction examination report.

2.  A cervical spine disorder did not clearly and unmistakably exist prior to active service.

3.  A cervical spine disorder did not manifest in service or within one year thereafter and is not related to service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in September 2006, prior to the initial decision on the claim in October 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the September 2006 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The Board notes that the Veteran reported that he received private treatment in his Social Security Administration (SSA) disability benefits application from a Dr. C.M. (initials used to protect privacy); however, he further indicated that he did not know the doctor's current contact information, and he did not submit a completed Authorization and Consent to Release Information to the VA (VA Form 21-4142) for any such private records.  Thus, an attempt cannot be made to obtain them.  The record also includes written statements provided by the Veteran and his representative, as well as a transcript of the April 2013 Board hearing and other lay statements.

The Veteran was afforded a VA examination in July 2013 in connection with his current claim; the VA examiner was unable to provide an opinion at that time because he did not have access to the claims file.  Thereafter, an opinion was obtained from the same VA examiner in September 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion, when taken together, are adequate to decide the case because, as discussed below, the opinion is predicated on a review of the claims file and all pertinent evidence of record, including the examination, during which a history was solicited from the Veteran.  The Board notes that the VA examiner initially focused his discussion on whether there was a preexisting cervical spine disorder that was aggravated beyond its natural progression by the Veteran's active service.  However, as will be discussed below, this opinion sufficiently addressed the central medical issue in this case, so as to allow the Board to make a fully informed determination.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in April 2013.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.
VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case (SOC) and supplemental SOCs, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this case.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for a cervical spine disorder.

In this case, the Veteran contends that his current cervical spine disorder is due to in-service aggravation of a cervical spine disorder caused by motor vehicle accidents prior to his entrance to active service.  See, e.g., March 2007 substantive appeal (VA Form 9); April 2013 Bd. Hrg. Tr. at 3-4, 7.  While the record is somewhat unclear as to the details of the first accident, the Veteran has reported that he was involved in a motor vehicle accident some time in 1963.  See July 2013 VA examination report; Bd. Hrg. Tr. at 7.  The record is well-documented, to include in the Veteran's service treatment records, that the second car accident occurred in January 1969 and that the Veteran sustained resulting injuries.

The Veteran's service treatment records include a September 1969 pre-service private chiropractor report showing that the Veteran complained of pain in his neck, head, left shoulder, and low back stemming from a January 1969 car accident.  He indicated that his neck pain had worsened and that he was unable to drive a car for any distance because of stiffness in his neck.  An x-ray revealed lateral scoliosis of the cervical and upper thoracic spine.  Following examination, the diagnosis was acute traumatic cervical myofasciitis of the lower cervical spine.  The chiropractor determined that the Veteran still suffered from injuries and had a permanent disability as a result of his motor vehicle accident, although the extent of the disability could not be determined until further corrective therapy was undertaken.  In a November 1969 written submission included in the service treatment records, the chiropractor discussed issues with the lumbar spine only, which the provider determined would give the Veteran trouble when required to be "over active."

The service treatment records also include a November 1969 examination report (pre-enlistment orthopedic consultation) noting the Veteran's complaints earlier that day of neck pain since the January 1969 motor vehicle accident; he reported that his back and neck were aggravated by bending and sleeping in an awkward position.  On examination, there was good range of motion without severe pain or spasm.  There was diffuse tenderness to percussion over the entire cervical spine, but there was no tenderness over the major nerve plexuses.  Thereafter, the examiner indicated that no pathology was found and determined that the Veteran could serve on a general duty status.

During the September 1970 induction examination, the Veteran's relevant body systems were indicated to be "normal," to include the spine and neck.  The examiner noted that the Veteran's neck and back were cleared by orthopedic consultation in November 1969.  On the contemporaneous report of medical history, the Veteran reported having a history of back trouble of any kind; it was noted that he saw a chiropractor for "back pain."

The Veteran's service treatment records show that he frequently complained of back pain and that he was put on a limited profile for his back in December 1970 (noted as T-3 for the lower extremity in the PULHES profile due to chronic low back pain, with upper extremities remaining at a "1"); however, there are no documented complaints or treatment regarding the cervical spine or neck.  A May 1971 service treatment record shows that the Veteran continued to complain of chronic low back pain and requested renewal of the physical profile.  Following examination, the physician determined that no profile would be assigned until there were objective findings.  On the March 1972 separation examination, the Veteran's relevant body systems were indicated to be "normal," to include the spine and neck.  At that time, the Veteran indicated that his health conditions were in "satisfactory condition," which he confirmed as unchanged in a statement of medical condition approximately two weeks later (several days prior to separation).

The post-service evidence shows that the Veteran established care with VA in 2003.  The Veteran has indicated that he received private treatment from a chiropractor immediately following service; however, those records are no longer available.  VA treatment records show complaints of neck pain beginning in 2005.  See, e.g., June 2005 (reporting occasional neck pain since motor vehicle accident at age 18) and January 2006 (reporting constant neck pain and stiffness with radiation; worsened with overhead activities and prolonged driving for his job with right hand on the wheel); March 2007 (reporting chronic neck and back pain after suffering from "2" whip lash injuries from motor vehicle accident over 15 years earlier) VA treatment records.

The Veteran began ongoing treatment for his neck following his initial complaints, to include pain management.  The VA treatment records show varying diagnoses of the cervical spine disorder.  In this regard, a February 2006 VA treatment record notes a diagnosis of degenerative joint disease of the cervical spine following x-ray.  An August 2006 MRI report shows an impression of degenerative disc disease primarily at the C5-C6 level with narrowing of the central canal and encroachment upon the neural foramina bilaterally.  A July 2007 VA treatment record shows an assessment of cervical spondylosis, degenerative disc disease, and degenerative joint disease.

The Veteran was awarded SSA disability benefits for disability beginning in February 2006, to include for the secondary diagnosis of cervical spondylosis.  In his January 2007 supporting application, the Veteran indicated that he worked as a supervisor in a manufacturing plant from May 1972 to January 1986, which required frequently (1/3-2/3 workday) lifting parts of fifty pounds or more.  He also reported that he spent the last twenty years driving in a car for work, with his left hand and arm always on the wheel, and "[he thinks] that is why [his] neck [is] so stiff. . . ."  He also noted that according to his doctor, his "back shock absorbers are just worn out from the excessive driving and sitting in a position for so long."

In his July 2006 claim, the Veteran stated that his back disorder started in January 2006 in the pension portion, while leaving that section blank in the compensation portion.  In a September 2006 written statement, the Veteran indicated that he had "very bad back pain (lower). . . . [which] causes his . . . right arm to go numb."

In written submissions dated in April 2007 and November 2010, the Veteran's brother and former spouse noted that the Veteran had neck problems prior to his entrance into service from the 1969 motor vehicle accident.  Both observed that the Veteran's neck problems worsened as a result of service and have persisted since that time.

In an April 2007 private written report in support of the Veteran's claim, Dr. R.H. indicated that he examined the Veteran and reviewed the relevant evidence of record in the claims file in rendering his opinion.  Following examination, the diagnosis was intervertebral disc syndrome of the cervical spine.  Dr. R.H. determined that it was more probable than not that the Veteran's cervical spine disorder clearly and unmistakably preexisted service and was permanently aggravated as a result of his in-service duties.  In rendering this opinion, Dr. R.H. provided a detailed account of the Veteran's history, to include a notation that the Veteran was not experiencing any limiting neck or back pain upon induction into active service, with an additional notation of no ongoing symptomatic pain involving his cervical spine at that time, but rather, onset of such pain occurring during service.  Dr. R.H. also stated that the Veteran's asymptomatic neck and back condition "markedly exacerbate[d] in painful conditions," requiring placement on a physical profile thereafter.  Dr. R.H. also discussed how the evidence of record showed a chronic worsening of the cervical spine disorder, to include progression to the present day.

In a December 2010 private written report in support of the Veteran's claim, Dr. R.H. indicated that he again examined the Veteran and reviewed the relevant evidence of record in the claims file.  Dr. R.H. essentially reiterated his previous opinion that the Veteran had an asymptomatic cervical spine disorder that existed prior to service and that this disorder was permanently aggravated during service.  Dr. R.H. also noted that the Veteran was placed on "activities profiles" due to the severity of in-service injuries to his cervical spine and again noted that the Veteran had no ongoing symptoms of pain involving his cervical spine at the time of entrance to service, but that spine pain had its onset and progression from military duties.  See examination report, p. 4-5.  Dr. R.H. then determined that, as the Veteran did not have a permanent condition involving his cervical spine at induction, the current cervical spine disorder was the result of in-service injuries.  Dr. R.H. noted that the Veteran continued to experience non-resolving, post-separation cervical spine pain syndrome and clinical dysfunction as a direct result of his injuries.  See examination report, p. 6-7.

During the May 2012 Board hearing for the previously adjudicated issues on appeal (to include the lumbar spine), the Veteran indicated that he went to a chiropractor immediately after service for twenty years (approximately 1992) prior to staring his VA treatment.  See May 2012 Bd. Hrg. Tr. at 6, 8-10.

During the April 2013 Board hearing, the Veteran testified that he injured his neck prior to service as a result of either one or two motor vehicle accidents and stated that his neck problems continued to worsen during service as of result of his duties as a heavy equipment operator and the physical stress from lifting duffle bags, marching, and running.  He also referenced the contents of the November 1969 letter from his private chiropractor discussed above.  See Bd. Hrg. Tr. at 3 (noting that his neck problems started after his car accident in January 1969) and 7 (noting second accident at some point prior to service).  He further testified that he received treatment in service, to include being placed on a profile, and that he was still on a profile at the time of separation.  He also testified that his VA doctor and a chiropractor told him that his neck problems were caused by whiplash and were thereafter aggravated.  He stated that he provided his best recollection, indicating a significant passage of time.  See Bd. Hrg. Tr. at 4, 9-11, 12, 16.

In accordance with the Board's June 2013 remand, the Veteran was afforded a VA examination in July 2013 during which he reported a history of the motor vehicle accident in 1969, as well as a whiplash injury to his neck in 1963.  He reported diminished motion with stiffness and pain in his neck, as well as a history of chiropractor treatment.  Following examination, the diagnosis was mild cervical spondylosis.  The examiner noted review of the findings which correspond to a January 2012 VA MRI report showing an impression of mild degenerative changes in the visualized cervical spine with disc height loss at C5-C6 and central disc protrusion at this level contacting but not compressing the anterior cord; no abnormal cord signal on T2 seen.

In a September 2013 opinion following review of the claims file, the VA examiner determined that the Veteran's cervical spine disorder clearly and unmistakably existed prior to service.  In so finding, the examiner noted that the Veteran complained of both lumbar and cervical pain at the time of the orthopedic consultation, but that the orthopedist was not able to find any objective signs on examination of the spine and indicated that the examiner at that time felt that the Veteran was exaggerating his symptoms.  Accordingly, it was determined that the Veteran could serve on active duty.  The VA examiner noted that the Veteran was placed on a profile after continuing to complain of lower back problems during service.  The examiner observed that the Veteran did not note any problems with his back during the discharge physical.  The examiner indicated that x-rays before the induction examination were negative for any pathology and that x-rays taken about 30 years after service revealed degenerative disease.  As such, the examiner determined that it was more likely than not that the "[cervical] spine DDD/DJD" was due to the effects of aging and musculoskeletal deconditioning.  Parenthetically, the Board acknowledges that the VA examiner typed "lumbar" spine in the final portion of the opinion.  Nonetheless, considering that the original evaluation by this VA examiner was only for the cervical spine and that the remainder of the report is consistent with the claims file and examination findings, the Board finds that this error is only typographical in nature and does not result in a report inaccurate for adjudication purposes.

As an initial matter, as noted above, there is evidence of record that raises the question of whether a cervical spine disorder existed prior to the Veteran's military service.  Every veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions . . . ."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disease or injury was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153; VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted).

In this case, the presumption of soundness applies because the Veteran's spine was found to be "normal" during the September 1970 induction examination, and it was noted at that time that his neck and back were cleared by the November 1969 orthopedic consultation.  In other words, a cervical spine disorder was not "noted" upon the Veteran's induction into active service.  In making this determination, the Board acknowledges that the Veteran contemporaneously reported that he was being treated by a chiropractor for back pain, as shown in the September 1970 report of medical history.  However, the clinical examination yielded normal results, and the examining physician specifically noted that the Veteran had been medically cleared for his neck and back.

Moreover, the record does not contain clear and unmistakable evidence of a cervical spine disorder prior to service.  The record as discussed above clearly establishes that the Veteran was involved in a car accident in January 1969 and that he sought treatment that following September.  The VA examiner also determined that the Veteran clearly and unmistakably had a preexisting cervical spine disorder.  However, while the September 1969 chiropractor provided a cervical spine diagnosis at that time, his November 1969 written submission only discussed the lumbar spine, and the November 1969 service examiner determined that there was no pathology based on the pre-induction orthopedic consultation.  In April 2007, Dr. R.H. determined that the Veteran had an asymptomatic preexisting cervical spine disorder, yet he also stated in December 2010 that the Veteran did not have a permanent cervical spine disorder at induction and that the current disorder was the result of in-service injuries.  In addition, the Board has considered the lay statements of record as to the existence of a preexisting disorder; however, to the extent that any of the individuals are competent to provide such an opinion, the Board finds that these general statements are of less probative value than the detailed findings by the various medical examiners of record.  Thus, there is some evidence suggesting that, despite a prior injury, the Veteran may not have had an actual cervical spine disorder that preexisted service.  As such, the Board finds that there is insufficient (i.e. clear and unmistakable) evidence to show that a cervical spine disorder preexisted service.  As such, the presumption of soundness has not been rebutted.  The Veteran is presumed to have been sound at the time of entry into active service.

The Board notes that it does not necessarily follow, however, that the unrebutted presumption of soundness will lead to service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  The Veteran must still demonstrate a current disability and a nexus between the current disability and an injury or disease in service.  See Holton, 557 F.3d at 1367; Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007).  Accordingly, the Board now turns to the question of whether the Veteran's currently diagnosed cervical spine disorder is related to service.

The record shows that the Veteran has a current cervical spine disorder, variously diagnosed as cervical spondylosis, degenerative disc disease, degenerative joint disease, and intervertebral disc syndrome.  Nevertheless, in regard to the Veteran's claim of arthritis beginning in service, to the extent he made such a claim, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  There is nothing in the service treatment records suggestive of cervical spine arthritis, and the Veteran's spine was normal upon separation.  Moreover, while the service treatment records show that the Veteran was assigned a physical profile, this profile was for low back pain.  Therefore, chronicity is not established in service.  In addition, the record contains no indication that arthritis manifested to a compensable degree within one year of the Veteran's military service.

The Board acknowledges the Veteran's contention that he has experienced ongoing neck/cervical spine symptoms since service.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as pain and their history.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, however, the Board finds that the Veteran and his family members' allegations of continuity of symptoms following service are unsupported by the remainder of the record, to include the Veteran's own statements.  For example, as previously noted, the Veteran reported in his July 2006 VA claim that his back condition began earlier that year (with the beginning date left blank on the compensation portion of the form).  In addition, while the Board acknowledges that any chiropractor treatment records beginning immediately after service are now unavailable, the Veteran reported during the May 2012 Board hearing that this treatment ended around 1992.  The Veteran established care with VA thereafter in 2003 (over ten years later) and VA treatment records first show complaints of neck pain in 2005.

The Veteran also indicated during his April 2013 Board hearing for his cervical spine that he was assigned a physical profile during service and that he was still on a profile at the time of separation; however, this report is not consistent with the contemporaneous record, which shows a profile for the low back (upper extremities remaining without profile), which had expired by May 1971, as discussed in detail above.  He also stated during the hearing that he had another motor vehicle accident which led to his ongoing neck complaints; however, the Veteran did not routinely report this second accident in the evidence of record, and he had reported in September 1969 that "all" of his neck problems stemmed from the 1969 accident.  He also testified that he provided his best recollections, acknowledging that significant time had passed.  In addition, in the SSA disability application, the Veteran discussed the nature of his post-service employment, which he indicated was the source of his neck stiffness, and stated that his doctor attributed his back problems to post-service work conditions causing parts of his back to be "worn out."

Given these inconsistencies, when taken together, the Board finds that the Veteran and his family members' statements are not credible evidence to establish in-service onset or continuity of symptomatology of cervical spine arthritis since separation from service.

In addition to the lack of evidence showing that a cervical spine disorder manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current cervical spine disorder to the Veteran's military service.  There are multiple opinions on the question of whether the Veteran's current cervical spine disorder is related to service.

In evaluating the individual opinions, the Board notes that Dr. R.H. provides an opinion based on the aggravation of a preexisting cervical spine disorder in his April 2007 written submission.  As the Board determined that the presumption of soundness was not rebutted, this opinion has no probative value on the issue of direct service connection.

In his December 2010 opinion, Dr. R.H. again determined that the Veteran had an asymptomatic cervical spine disorder that existed prior to service and that this disorder was permanently aggravated during service.  In the same written submission, however, Dr. R.H. determined that as the Veteran did not have a permanent condition involving his cervical spine at induction and that the current cervical spine disorder was the result of in-service injuries.  The Board finds that the opinions contained in his written submission are contradictory in nature, and as such, are afforded limited probative value.  Moreover, in rendering this opinion, Dr. R.H. considered that the Veteran was placed on a physical profile due to the severity of the in-service injuries to his cervical spine, but the service treatment records show that the profile the Veteran was given during service was actually related to his low back symptoms.  In addition, Dr. R.H. indicated that the Veteran had no ongoing symptoms of pain involving his cervical spine at the time of entrance to service, but that spine pain had its onset and progression from military duties, which is similarly in conflict with the Veteran's reports of "back pain" as shown in the service treatment records.  An opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Finally, the July/September 2013 VA examiner determined that it was more likely than not that the Veteran's current cervical spine disorder was due to the effects of aging and musculoskeletal deconditioning.  While this opinion was initially focused on the finding of a preexisting disorder, the Board notes that the examiner addressed the central medical issue remaining in the case regarding the etiology of the current cervical spine disorder.  The VA examiner provided detailed reasons for the opinion based on the examination findings with the Veteran's reports and a review of the claims file, which reflects an accurate characterization of the evidence of record.  Therefore, the Board finds that this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).
To the extent that the Veteran, his brother, and his former spouse have opined that his current cervical spine disorder is related to service, even assuming that they are competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than these more general lay assertions in this regard.  In fact, the record contains a statement by the Veteran which suggests a belief that his neck stiffness was due to post-service employment circumstances, as discussed above, which essentially weighs against the claim.  In addition, to the extent that the Veteran argues that his treating providers told him that his neck problems were aggravated during service, the evidence of record is insufficient to establish the existence of a pre-service cervical spine disorder, such that any question of aggravation is not relevant to the question of etiology.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


